Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EMPLOYMENT AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated effective
as of April 24, 2020 by and among Ourgame International Holdings Limited, a
Cayman Islands corporation (“Ourgame”), Allied Esports Entertainment, Inc.
(formerly known as Black Ridge Acquisition Corp.), a Delaware corporation
(“AESE”), Trisara Ventures, LLC (“Trisara Ventures”), and Adam J. Pliska
(“Employee”). Ourgame, AESE, Trisara Ventures and Employee are collectively
referred to as the “Parties.”

 

A. Trisara Ventures and Employee provide services for the benefit of WPT
Enterprises, Inc. (“WPT”), a wholly-owned subsidiary of Ourgame, and its
affiliates, pursuant to the Executive Engagement Agreement dated as of January
24, 2018, by and among Ourgame, Trisara Ventures and Employee (as amended by
that certain Amendment 1 dated June 2018, the “Employment Agreement”);

 

B. AESE consummated the merger transaction (the “Merger”) on August 9, 2019 (the
“Effective Date”), as contemplated in that certain Agreement and Plan of
Reorganization dated as of December 19, 2018, as amended on August 5, 2019, by
and among AESE, Black Ridge Merger Sub Corp., Allied Esports Media Inc. (f/k/a
Allied Esports Entertainment, Inc.), Noble Link Global Limited, Ourgame, and
Primo Vital Ltd.;

 

C. In connection with the Merger, the Parties wish to enter into this Agreement
to, among other things, except as set forth below, assign the right and
obligations of Ourgame under the Employment Agreement from Ourgame to AESE, and
AESE’s assumption of the same, as of the Effective Date;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Assignment and Assumption. Effective as of the Merger, (a) Ourgame hereby
assigns to AESE all of Ourgame’s rights, title and interest in, to and under the
Employment Agreement, and AESE hereby accepts the same and assumes all
obligations of Ourgame under the Employment Agreement; and (b) all references to
the “Company” contained in the Employment Agreement shall be understood to be
references to AESE. Trisara and Employee hereby consent to the foregoing
assignment and assumption of the Employment Agreement.

 

2. Amendment to Employment Agreements. AESE, Trisara and Employee agree that the
following terms of the Employment Agreement are amended as follows:

 

a.Trisara is no longer a party to the Employment Agreement. All fees paid under
the Employment Agreement are paid to Employee, and not Trisara, and any
obligations of Trisara set forth in the Employment Agreement will be satisfied
by Employee.

 

b.No compensation shall be paid for Employee’s service as a director of AESE or
its affiliates other than compensation established and approved by the Board of
Directors of AESE.

 

c.Section 3 of the Employment Agreement, providing that Employee is entitled to
$315,000 in annual employee compensation (currently 334,326.72) and $85,000 in
annual consultancy and board compensation is amended to provide that the $85,00
payment shall be for employment services only and not for any consulting or
board services, and such $85,000 payment shall be paid in two equal installments
on or about June 30 and December 31 of each calendar year. Effective as of May
1, 2020, Employee’s compensation shall be reduced by 10% for a six-month period.

 



 

 

 

d.Employee’s bonus eligibility for services in the calendar year 2020 shall be
upon those terms and conditions approved by the Board, which shall control over
Section 3, bullet 2 of the Employment Agreement.

 

e.Section 5(d), providing that Trisara’s compensation will increase from $85,000
per year to $150,000 per year for consulting services upon the Termination of
Employee or sale of WPT, is deleted.

 

3. Satisfied Obligations. Notwithstanding Section 1, the Parties acknowledge and
agree that the following obligations set forth in the Employment Agreement are
no longer part of the Employment Agreement, and have been satisfied or are
superseded by subsequent agreements as follows:

 

a.The Company’s obligations with respect to any spin off set forth in Section 3,
bullet 4 have been satisfied;

 

b.Trisara’s obligation to perform consulting and board related duties set forth
in Section 1, bullet 6 have been satisfied;

 

c.The Company’s payment obligations upon the sale or disposition of the Company
set forth in Section 3, bullet 5 are subject to a new agreement between AESE and
Employee;

 

d.The Company’s payment obligation for up to $1,500,000 based upon the
profitability of the Company has been satisfied

 

4. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California without regard to its conflicts-of-law principles. The
Parties expressly acknowledge and agree that any judicial action to enforce any
right of any Party under this Agreement may be brought and maintained in the
State of California, and the Parties consent to the jurisdiction of the courts
of the State of California, County of Orange, and the federal courts located in
the Central District of the State of California. Accordingly, the Parties hereby
submit to the process, jurisdiction and venue of any such court. Each Party
hereby waives, and agrees not to assert, any claim that it is not personally
subject to the jurisdiction of the foregoing courts in the State of California
or that any action or other proceeding brought in compliance with this Section
is brought in an inconvenient forum.

 

5. Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one agreement binding on the Parties. Facsimile
and electronically transmitted signatures shall be valid and binding to the same
extent as original signatures. In making proof of this Agreement, it will be
necessary to produce only one copy signed by the Party to be charged.

 

[Signature page follows]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first written above.

 

  OURGAME INTERNATIONAL HOLDINGS LIMITED       By: /s/ Eric Yang   Name: Eric
Yang   Its: CEO                   ALLIED ESPORTS ENTERTAINMENT, INC.       By:
/s/ Frank Ng   Name: Frank Ng   Its: CEO

 

Employee hereby consents to the terms and conditions of the Agreement.

 

  /s/ Adam Pliska   Adam J. Pliska

 

Trisara Ventures, LLC herby consents to the terms and conditions of the
Agreement.

 

  TRISARA VENTURES, LLC       By: /s/ Adam Pliska   Name: Adam Pliska   Its: CEO

 

[Signature page to Assignment and Assumption Agreement]

 

 

3



 

 